Citation Nr: 0120965	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative bone disease (claimed as bulging/protruding 
discs in back, muscle spasm, pain in back of legs) secondary 
to exposure to Agent Orange, or some other herbicide, during 
service.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder) secondary to exposure to Agent Orange, or 
some other herbicide, during service.  

3.  Entitlement to service connection for post-traumatic 
stress disorder secondary to exposure to Agent Orange, or 
some other herbicide, during service.  

4.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

5.  Entitlement to service connection for erectile 
dysfunction secondary to exposure to Agent Orange, or some 
other herbicide, during service.  

6.  Entitlement to service connection for headaches secondary 
to exposure to Agent Orange, or some other herbicide, during 
service.  

7.  Entitlement to service connection for carotid bruits 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from March 1962 to March 1970.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In September 1994, the RO denied claims of 
entitlement to service connection for a skin condition, to 
include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.  In October 2000, the RO 
denied claims of entitlement to service connection for 
degenerative bone disease (claimed as bulging disc in back, 
muscle spasm, pain in back and legs and/or protrusion of 
three discs in back), an acquired mental abnormality, to 
include but not limited to post-traumatic stress disorder 
(PTSD), erectile dysfunction, headaches and carotid bruits, 
with all conditions claimed as secondary to exposure to Agent 
Orange, or some other herbicide, during service.  The Board 
has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

A review of the veteran's claim, received in July 2000, and 
an attached letter from a VA physician, dated in June 2000, 
shows that when read in context, it appears that the veteran 
presented claims for service connection for diabetes, 
"traumatic cataract," and hypertension.  These claims have 
not been adjudicated by the agency of original jurisdiction, 
and are referred to the RO for appropriate action.  

A review of the veteran's substantive appeal, received in 
March 1999, shows that he requested a hearing at the RO.  In 
January 2001, he was notified that a hearing before a hearing 
officer had been scheduled at the RO for February 28, 2001.  
However, a report of contact (VA Form 119) dated February 27, 
2001, shows that the veteran stated that he wanted to cancel 
his hearing, and there is no record that a request for 
another hearing was ever made.  Appellate review may 
therefore proceed. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).




A review of the claims file shows that the RO has determined 
that the veteran is receiving benefits from the Social 
Security Administration (SSA).  However, it does not appear 
that the SSA's records are currently associated with the 
claims file.  On remand, these records should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for PTSD, it appears that the only 
evidence of PTSD currently in the claims file are notations 
of PTSD "by history."  There is also a notation in an 
August 2000 VA outpatient treatment report that the veteran 
was receiving PTSD treatment from a VA mental health clinic.  
On remand, the RO should contact the veteran and ensure that 
it has attempted to obtain all pertinent records of PTSD 
treatment.  In addition, the Board stresses that, should the 
RO determine that the veteran has PTSD, it must make an 
attempt to obtain the veteran's claimed stressors and then 
attempt to verify the claimed stressors with the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  
See MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 65, October 
28, 1998).  

Finally, with regard to the claim for a skin condition, the 
Board notes that this claim initially was denied in September 
1994.  A notice of disagreement was received in December 
1994.  However, a statement of the case (SOC) was not issued.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue a SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of a SOC.  


The claims are therefore REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran a 
SOC concerning the issue of his 
entitlement to service connection for a 
skin condition.  And he should be duly 
advised of the necessity of filing a 
timely substantive appeal (e.g., a VA 
Form 9) to "perfect" an appeal to the 
Board regarding this issue.  38 C.F.R. 
§ 20.200 (2000).

2.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment records, VA or otherwise, which 
are not currently associated with the 
claims file, that he would like 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

3.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration.  After obtaining 
any necessary authorizations, an attempt 
should be made to obtain these records 
and to associate them with the claims 
file.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
determine whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for degenerative bone disease 
(claimed as bulging disc in back, muscle 
spasm, pain in back and legs and/or 
protrusion of three discs in back), and 
an acquired psychiatric disorder (other 
than PTSD), and whether entitlement to 
service connection for PTSD, a skin 
disorder, erectile dysfunction, 
headaches, and carotid bruits has been 
established, with all conditions claimed 
as secondary to exposure to Agent Orange, 
or some other herbicide, during service.  
And with all of the claims, the RO must 
consider the recent legislative changes 
contained in the VCAA.  The RO should 
ensure that its efforts conform to all 
relevant provisions of this Act.  

If any of the decisions remain adverse to the appellant, he 
and his representative should be furnished a supplemental 
statement of the case (SSOC).  After affording a reasonable 
opportunity to respond, the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


